UNITED STATES SECURITIES AND EXCHANGE COMMISSION WASHINGTON, D.C. 20549 FORM 20-F (Mark One) o REGISTRATION STATEMENT PURSUANT TO SECTION 12(b) OR 12(g) OF THE SECURITIES EXCHANGE ACT OF 1934 OR þ ANNUAL REPORT PURSUANT TO SECTION 13 OR 15(d) OF THE SECURITIES EXCHANGE ACT OF 1934 For the fiscal year ended December 31, 2011 OR o TRANSITION REPORT PURSUANT TO SECTION 13 OR 15(d) OF THE SECURITIES EXCHANGE ACT OF 1934 For the transition period from to OR o SHELL COMPANY REPORT PURSUANT TO SECTION 13 OR 15(D) OF THE SECURITIES EXCHANGE ACT OF 1934 Date of event requiring this shell company report Commission file number: DRAGON BRIGHT MINTAI BOTANICAL TECHNOLOGY (CAYMAN) LIMITED (Exact Name of Registrant as Specified in Its Charter) N/A (Translation of Registrant’s Name Into English) Cayman Islands (Jurisdiction of Incorporation or Organization) Flat A, level 15, Yardley Commercial Building 1-6 Connaught Road West Hong Kong (Address of Principal Executive Offices) Anita Lai Lai Ho, Chief Executive Officer Flat A, Level 15, Yardley Commercial Building 1-6 Connaught Road West Hong Kong Tel: +852-3975-2318 Fax: +852-3020-6206 E-mail: anita.ho@dbmintai.com (Name, Telephone, E-mail and/or Facsimile number and Address of Company Contact Person) Securities registered or to be registered pursuant to Section 12(b) of the Act: Title of Each Class Name of Each Exchange on Which Registered None None 1 Securities registered or to be registered pursuant to Section 12(g) of the Act: Ordinary shares, par value US$0.0001 per share (Title of Class) Securities for which there is a reporting obligation pursuant to Section 15(d) of the Act: Ordinary shares, par value US$0.0001 per share (Title of Class) Indicate the number of outstanding shares of each of the issuer’s classes of capital or common stock as of the close of the period covered by the annual report. 531,000,000 ordinary shares, par value $0.0001 per share, as of December 31, 2011. Indicate by check mark if the registrant is a well-known seasoned issuer, as defined in Rule 405 of the Securities Act. Yes o No þ If this report is an annual or transition report, indicate by check mark if the registrant is not required to file reports pursuant to Section 13 or 15(d) of the Securities Exchange Act of 1934. Yes o No þ Indicate by check mark whether the registrant: (1) has filed all reports required to be filed by Section 13 or 15(d) of the Securities Exchange Act of 1934 during the preceding 12 months (or for such shorter period that the registrant was required to file such reports), and (2) has been subject to such filing requirements for the past 90 days. Yes þ No o Indicate by check mark whether the registrant has submitted electronically and posted on its corporate Web site, if any, every Interactive Data File required to be submitted and posted pursuant to Rule 405 of Regulation S-T during the preceding 12 months (or for such shorter period that the registrant was required to submit and post such files). Yes o No o Indicate by check mark whether the registrant is a large accelerated filer, an accelerated filer, or a non-accelerated filer. See definition of “accelerated filer and large accelerated filer” in Rule 12b-2 of the Exchange Act. (Check one): Large accelerated filer o Accelerated filer o Non-accelerated filer þ Indicate by check mark which basis of accounting the registrant has used to prepare the financial statements included in this filing: U.S. GAAP o International Financial Reporting Standards as issued by the International Accounting Standards Board þ Other o * If “Other” has been checked in response to the previous question, indicate by check mark which financial statement item the registrant has elected to follow. Item 17 o Item 18 o If this is an annual report, indicate by check mark whether the registrant is a shell company (as defined in Rule 12b-2 of the Exchange Act). Yes o No þ (APPLICABLE ONLY TO ISSUERS INVOLVED IN BANKRUPTCY PROCEEDINGS DURING THE PAST FIVE YEARS) Indicate by check mark whether the registrant has filed all documents and reports required to be filed by Sections 12, 13 or 15(d) of the Securities Exchange Act of 1934 subsequent to the distribution of securities under a plan confirmed by a court. Yes o No o 2 TABLE OF CONTENTS Introduction 5 Forward-Looking Statements 6 Part I 6 Item 1. Identity of Directors, Senior Management and Advisers 6 Item 2. Offer Statistics 6 Item 3. Key Information 6 Item 4. Information on the Company 19 Item 4A. Unresolved Staff Comments 34 Item 5. Operating and Financial Review and Prospects 34 Item 6. Directors, Senior Management and Employees 43 Item 7. Major Shareholders and Related Party Transactions 47 Item 8. Financial Information 50 Item 9. The Offer and Listing 50 Item 10. Additional Information 51 Item 11. Quantitative and Qualitative Disclosures about Market Risk 63 Item 12. Description of Securities Other than Equity Securities 65 Part II 65 Item 13. Defaults, Dividend Arrearages and Delinquencies 65 Item 14. Material Modifications of the Rights of Security Holders and Use of Proceeds 65 Item 15. Controls and Procedures 66 Item 16A. Audit Committee Financial Expert 67 Item 16B. Code of Ethics 67 Item 16C. Principal Accountant Fees and Services 67 Item 16D. Exemptions from the Listing Standards for Audit Committees 67 Item 16E. Purchases of Equity Securities by the Issuer and Affiliated Purchasers 67 Item 16F. Change in Registrant’s Certifying Accountant 67 Item 16G. Corporate Governance 68 Item 16H. Mine Safety Disclosure 68 3 Part III 68 Item 17. Financial Statements 68 Item 18. Financial Statements 68 Item 19. Exhibits 68 EX-2.1 68 EX-4.1 EX-12.1 EX-12.2 EX-13.1 4 Table of Contents Introduction Unless the context otherwise requires, in this annual report on Form 20-F: ● “We,” “us,” “our company,” “our” and “Dragon Bright Cayman” refer to Dragon Bright Mintai Botanical Technology (Cayman) Limited, a Cayman Islands company, its predecessor entities and subsidiaries; ● “Dragon Bright HK” refers to Dragon Bright Mintai Botanical Technology Company Limited, a Hong Kong company; ● “HK Dragon Holdings” refers to Hong Kong Dragon Holdings Limited, a Hong Kong company; ● Fujian Qianlon Agricultural Technology Co., Ltd., or “Fujian Qianlon”, is a foreign enterprise wholly owned by HK Dragon Holdings; ● “China” and the “PRC” are to the People’s Republic of China, excluding for the purposes of this annual report Hong Kong, Macau and Taiwan; ● “HK$” and “Hong Kong dollars” are to the legal currency of the Hong Kong Special Administrative Region of China; ● “Hong Kong” is to the Hong Kong Special Administrative Region of China; ● “IFRS” are to “International Financial Reporting Standards”; ● “revenue” is to net revenue; ● “RMB” and “Renminbi” are to the legal currency of China; ● “shares” are to our shares, par value $0.0001 per share; ● “U.S.GAAP” are to the generally accepted accounting principles in the United States of America; ● “$” and “U.S.dollars” are to the legal currency of the United States of America; and ● Our financial information presented in this Form F-20 has been prepared in accordance with IFRS. Solely for your convenience, this annual report contains translations of certain Renminbi amounts into U.S. dollar amounts at specified rates. Unless otherwise indicated in the section entitled “Item 3.Key Information – A. Selected Financial Data – Exchange Rate Information” conversions of Renminbi into U.S. dollars in this annual report are based on the exchange rate set forth in the H.10 weekly statistical release of the Federal Reserve Bank of New York, or the exchange rate, on December 30, 2011 We make no representation that the Renminbi or U.S. dollar amounts and/or HK dollar to Renminbi amounts referred to in this annual report could have been or could be converted into U.S. dollars, Renminbi or HK dollars, as the case may be, at any particular rate or at all. Any discrepancies in any table between totals and sums of the amounts listed are due to rounding. See “Item 3. Key Information – D. Risk Factors – Risks Related to Doing Business in China – Governmental control of currency conversion may limit our ability to utilize our revenue effectively and affect the value of your investment” and“– Fluctuations in the value of the Renminbi may have a material and adverse effect on your investment” for discussions of the effects of currency control and fluctuating exchange rates on the value of our shares. This annual report on Form 20-F includes our consolidated financial statements for the years ended December 31, 2009, 2010 and 2011. 5 Table of Contents Forward-Looking Statements This annual report on Form 20-F contains forward-looking statements that involve risks and uncertainties. We have based these forward-looking statements on our current expectations and projections about future events. These statements include but are not limited to: · statements regarding our completion of the development of our potential product and its use in a pilot project; · statements regarding the competitive advantages of our potential product; · expectation as to the market opportunities for our potential product, as well as our ability to take advantage of those opportunities; · statements as to our ability to protect our intellectual property and avoid infringing upon others’ intellectual property; · statements regarding our estimates of future performance, expenses, costs and revenues; and · statements as to our ability to meet anticipated cash needs based on our current business plan. These statements may be found throughout this annual report, specifically in the sections entitled “Item 3. Key Information – D. Risk Factors,” “Item 4. Information on the Company – A. History and Development of the Company,” and “– B. Business Overview,” “Item 5. Operating and Financial Review and Prospects” and “Item 14. Material Modifications of the Rights of Security Holders and Use of Proceeds – E. Use of Proceeds.”Actual results could differ materially from those anticipated in these forward-looking statements as a result of various factors, including all the risks discussed in “Item 3. Key Information – D. Risk Factors” and elsewhere in this annual report. Statements that use the terms “believe,” “expect,” “plan,” “intend,” “estimate,” “anticipate” and similar expressions are intended to identify forward-looking statements. All forward-looking statements in this annual report reflect our current views about future events and are based on assumptions and are subject to risks and uncertainties that could cause our actual results to differ materially from future results expressed or implied by the forward-looking statements. Many of these factors are beyond our ability to control or predict and include all the risks discussed in “Item 3. Key Information – D. Risk Factors” and elsewhere in this annual report. You should not put undue reliance on any forward-looking statements. Unless we are required to do so under U.S. federal securities laws or other applicable laws, we do not intend to update or revise any forward-looking statements. Part I Item 1. Identity of Directors, Senior Management and Advisers Not applicable. Item 2. Offer Statistics Not applicable. Item 3. Key Information A. Selected Financial Data The following selected consolidated financial data as of and for the years ended December 31, 2009, 2010 and 2011, respectively, have been derived from our audited consolidated financial statements included in this annual report beginning on page F-1. The selected consolidated financial data as of and for the year ended December 31, 2008 has been derived from our audited consolidated financial statements not included in this annual report. You should read the following selected financial data in conjunction with the section “Item 5. Operating and Financial Review and Prospects” and our audited financial statements and related notes included elsewhere in this annual report. Our financial statements have been prepared in accordance with IFRS, as adopted by the International Accounting Standards Board. 6 Table of Contents Year ended December 31, $ $ $ Other income 11 - - Administrative expenses ) (166,863 ) ) ) Loss before income tax expense ) (166,852 ) ) ) Income tax expense - Loss for the year ) (166,852 ) ) ) Other comprehensive income/(loss) Exchange differences on translating foreign operations recognized directly in equity - ) Total comprehensive loss for the year ) (159,934 ) ) ) Loss attributable to: Equity shareholders of the Company ) (144,644 ) ) ) Non-controlling interest ) ) - ) (166,852 ) ) ) Total comprehensive loss attributable to: Equity shareholders of the Company ) (143,115 ) ) Non-controlling interest ) ) - ) (159,934 ) ) ) Loss per share – Basic and Diluted $
